Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species E and claims 1-60 in the reply filed on August 10, 2022 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 16-18, 22-24, 28-31, 37, 44-47, 51-53 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arneson (3,653,503). Disclosed is a carrier, blank, method of forming the carrier and package, each comprising a plurality of panels comprising at least one central panel (26, 27), at least one attachment panel (25, 28), at least one side panel (24, 29) and at least one top panel (22, 31), the at least one attachment panel configured to receive a portion of one or more containers, and at least one reinforcement panel (23, 30) positioned between the at least one attachment panel and the at least one top panel, the at least one central panel being positioned between the at least one attachment panel and the at least one top panel.   
As to each of claims 2, 30 and 46, the at least one reinforcement panel (23, 30) is generally upright (see Figure 1) relative to the at least one central panel. 
As to each of claims 3 18, 31 and 47, the at least one reinforcement panel (23, 30) is formed by a line of weakening (13, 14, 20, 21). 
As to each of claims 7, 22 and 51, the at least one central panel is a front central panel (25) and a back central panel (28) each of the same construction. 
As to each of claims 8, 23 and 52, the at least one reinforcement panel is a front central panel (23) and a back central panel (30) each of the same construction. 
As to each of claims 9, 37 and 53, the at least one central panel is for being (capable of) adhered (attached) to adjacent containers.
As to each of claims 16, 28, 44 and 60, the at least one top panel comprises at least one handle feature (32) and the at least one central panel comprises at least a portion of at least one handle opening (33), the at least one handle feature aligned with the portion of the at least one handle opening. 
As to claim 24, the at least one central panel is a front central panel (26) and a back central panel (27) and at least one of the central panels comprises at least one opening (33). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 4, 10, 19, 25, 32, 35, 38, 48 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 5-6, 11-15, 20-21, 26-27, 33-34, 36, 39-43, 49-50, 55-59 would also then be allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                             
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG